Mahoning App. Nos. 99CA247 and 99CA62. This cause is pending before the court as a discretionary *1403appeal and claimed appeal as of right. Upon consideration of appellant’s motion to continue bond as previously set by the court of appeals or set a new appeal bond, pending the filing and disposition of appellant’s motion to reopen appeal in the court of appeals,
IT IS ORDERED by the court that the motion to continue bond as previously set by the court of appeals be, and hereby is, granted.
Moyer, C.J., would grant the stay until the state has responded.
Cook, J., would grant the stay and continue bond for ninety days or until disposition of the appellant’s motion to reopen appeal, whichever is earlier.